Verdict that the accused aided and abetted operation of lottery was authorized by evidence.
                        DECIDED SEPTEMBER 20, 1940.
The defendant was convicted, in the criminal court of Fulton County, of the offense of operating a lottery known as "the number game." He obtained a writ of certiorari, and on the hearing before a judge of the superior court the certiorari was overruled. The offense was a misdemeanor; and a person who knowingly aids and abets another in the commission of a misdemeanor is guilty as a principal. In this case the evidence contained *Page 265 
in the petition for certiorari, together with that set forth in the untraversed answer of the trial judge, was sufficient to authorize the jury to find that the accused was aiding and abetting other persons in the operation of a lottery. See Dennis v. State,55 Ga. App. 291 (190 S.E. 45), and Ransom v. State,55 Ga. App. 292 (189 S.E. 924). The overruling of the certiorari was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.